617 So. 2d 473 (1993)
Roderick MOSS a/k/a Roger Hart, Appellant,
v.
STATE of Florida, Appellee.
No. 92-3353.
District Court of Appeal of Florida, Fourth District.
May 12, 1993.
Richard L. Jorandby, Public Defender, and Joseph R. Chloupek, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Edward L. Giles, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm defendant's conviction and sentence, but remand so that a written order can be entered revoking probation.
GUNTHER, WARNER and KLEIN, JJ., concur.